                                                                                             REMAND/JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:18-CV-09028 GW (PLAx)                                       Date      November 19, 2018
 Title             Jason Frank Law, PLC v. Avenatti




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS (IN CHAMBERS):                         ORDER GRANTING EX PARTE APPLICATION
                                                    FOR REMAND

        On November 9, 2018, plaintiff Jason Frank Law, PLC (“Plaintiff”) applied, ex parte, for this
Court to remand this action to state court. Defendant Michael J. Avenatti (“Defendant”) opposed the
application, but does not take issue with Plaintiff employing the ex parte procedure to have the Court
consider the issue. Whereas the Court ordinarily considers remand issues in connection with regularly-
noticed motions, because the Court believes the procedural defect in Defendant’s removal of this action
is plain, it grants Plaintiff’s ex parte application. There is no need for it to consider or resolve the
subject matter jurisdiction question presented by Defendant’s removal.

         Defendant does not dispute Plaintiff’s contention that he removed this action well past 30 days
after he was served with both the original Verified Complaint for Breach of Guaranty Agreement in this
action and the Verified Amended Complaint for Breach of Guaranty Agreement. See 28 U.S.C. §
1446(b)(1), (3) (providing for removal within 30 days of receipt of copy of the initial pleading or within
30 days of receipt “of a copy of an amended pleading, motion, order or other paper from which it may
first be ascertained that the case is one which is or has become removable”). Instead, he argues that he
became aware of the basis he has cited for federal question jurisdiction because of Plaintiff’s
contentions in another case on September 27, 2018.

        But at best this means that Defendant became aware of a theory for federal jurisdiction that, if it
exists at all, existed as of the time the original and amended complaints were filed and served upon
Defendant. Nothing about this case changed so as to create federal jurisdiction, and Defendant’s lack of
awareness of that theory (legitimate or not) cannot excuse a delayed removal.

         Because Defendant failed to comply with Section 1446(b)’s requirements, there was a procedural

                                                                                                  :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                        REMAND/JS-6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       2:18-CV-09028 GW (PLAx)                                     Date      November 19, 2018
 Title          Jason Frank Law, PLC v. Avenatti

defect in his removal of the case. Plaintiff timely raised that defect as a basis for remand. See 28 U.S.C.
§ 1447(c). The Court therefore grants Plaintiff’s ex parte application to have the case remanded; and
orders the case to be remanded forthwith back to state court.




                                                                                             :
                                                          Initials of Preparer   JG
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 2 of 2
